 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.11
 
 
ABINGTON BANCORP, INC.
AMENDED AND RESTATED 2005 STOCK OPTION PLAN


ARTICLE I
ESTABLISHMENT OF THE PLAN


Abington Bancorp, Inc., the successor to Abington Community Bancorp, Inc. (the
“Corporation”), hereby amends and restates its 2005 Stock Option Plan (as
amended and restated, the “Plan”) upon the terms and conditions hereinafter
stated, with the amendment and restatement effective as of November 28, 2007.


ARTICLE II
PURPOSE OF THE PLAN


The purpose of this Plan is to improve the growth and profitability of the
Corporation and its Subsidiary Companies by providing Employees and Non-Employee
Directors with a proprietary interest in the Corporation as an incentive to
contribute to the success of the Corporation and its Subsidiary Companies, and
rewarding Employees and Non-Employee Directors for outstanding performance.  All
Incentive Stock Options issued under this Plan are intended to comply with the
requirements of Section 422 of the Code, and the regulations thereunder, and all
provisions hereunder shall be read, interpreted and applied with that purpose in
mind.  Each recipient of an Option hereunder is advised to consult with his or
her personal tax advisor with respect to the tax consequences under federal,
state, local and other tax laws of the receipt and/or exercise of an Option
hereunder.


ARTICLE III
DEFINITIONS


The following words and phrases when used in this Plan with an initial capital
letter, unless the context clearly indicates otherwise, shall have the meanings
set forth below.  Wherever appropriate, the masculine pronouns shall include the
feminine pronouns and the singular shall include the plural.


3.01           “Advisory Director” means a person appointed to serve as an
advisory or emeritus director by the Board of either the Corporation or the Bank
or the successors thereto.


3.02           “Bank” means Abington Savings Bank (which operates under the name
“Abington Bank”), the wholly owned subsidiary of the Corporation.


3.03           “Beneficiary” means the person or persons designated by an
Optionee to receive any benefits payable under the Plan in the event of such
Optionee’s death.  Such person or persons shall be designated in writing on
forms provided for this purpose by the Committee and may be changed from time to
time by similar written notice to the Committee.  In the absence of a written
designation, the Beneficiary shall be the Optionee’s surviving spouse, if any,
or if none, his or her estate.



--------------------------------------------------------------------------------


3.04           “Board” means the Board of Directors of the Corporation.


3.05           “Change in Control” shall mean a change in the ownership of the
Corporation or the Bank, a change in the effective control of the Corporation or
the Bank or a change in the ownership of a substantial portion of the assets of
the Corporation or the Bank, in each case as provided under Section 409A of the
Code and the regulations thereunder.


3.06           “Code” means the Internal Revenue Code of 1986, as amended.


3.07           “Committee” means a committee of two or more directors appointed
by the Board pursuant to Article IV hereof, each of whom shall be a Non-Employee
Director (i) as defined in Rule 16b-3(b)(3)(i) of the Exchange Act or any
successor thereto, (ii) within the meaning of Section 162(m) of the Code or any
successor thereto and (iii) who is independent as defined by the Marketplace
Rules of the Nasdaq Stock Market.


3.08           “Common Stock” means shares of the common stock, $0.01 par value
per share, of the Corporation.


3.09           “Director” means a member of the Board of Directors of the
Corporation or a Subsidiary Corporation or any successors thereto, including
Non-Employee Directors as well as Officers and Employees serving as Directors.


3.10           “Disability” means in the case of any Optionee that the Optionee:
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Corporation or the Bank (or
would have received such benefits for at least three months if he had been
eligible to participate in such plan).


3.11           “Effective Date” means the date upon which the Board originally
adopted this Plan.


3.12           “Employee” means any person who is employed by the Corporation or
a Subsidiary Company, or is an Officer of the Corporation or a Subsidiary
Company, but not including directors who are not also Officers of or otherwise
employed by the Corporation or a Subsidiary Company.


3.13           “Employer Group” means the Corporation and any Subsidiary Company
which, with the consent of the Board, agrees to participate in the Plan.


3.14           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


2

--------------------------------------------------------------------------------


3.15           “Exercise Price” means the price at which a share of Common Stock
may be purchased by an Optionee pursuant to an Option.


3.16           “Fair Market Value” shall be equal to the fair market value per
share of the Corporation’s Common Stock on the date an Option is granted.  For
purposes hereof, the Fair Market Value of a share of Common Stock shall be the
closing sale price of a share of Common Stock on the date in question (or, if
such day is not a trading day in the U.S. markets, on the nearest preceding
trading day), as reported with respect to the principal market (or the composite
of the markets, if more than one) or national quotation system in which such
shares are then traded, or if no such closing prices are reported, the mean
between the high bid and low asked prices that day on the principal market or
national quotation system then in use.  Notwithstanding the foregoing, if the
Common Stock is not readily tradable on an established securities market for
purposes of Section 409A of the Code, then the Fair Market Value shall be
determined by means of a reasonable valuation method that takes into
consideration all available information material to the value of the Corporation
and that otherwise satisfies the requirements applicable under Section 409A of
the Code and the regulations thereunder.


3.17           “FDIC” means the Federal Deposit Insurance Corporation.


3.18           “Incentive Stock Option” means any Option granted under this Plan
which the Board intends (at the time it is granted) to be an incentive stock
option within the meaning of Section 422 of the Code or any successor thereto.


3.19           “Non-Employee Director” means a member of the Board (including
advisory boards, if any) of the Corporation or any Subsidiary Company or any
successor thereto, including an Advisory Director of the Board of the
Corporation and/or any Subsidiary Company, or a former Officer or Employee of
the Corporation and/or any Subsidiary Company serving as a Director or Advisory
Director, who is not an Officer or Employee of the Corporation or any Subsidiary
Company.


3.20           “Non-Qualified Option” means any Option granted under this Plan
which is not an Incentive Stock Option.


3.21           “Offering” means the offering of Common Stock to the public
completed during 2004 in connection with the mutual holding company (the “MHC”)
reorganization of the Bank and the issuance of the capital stock of the Bank to
the Corporation.


3.22           “Officer” means an Employee whose position in the Corporation or
Subsidiary Company is that of a corporate officer, as determined by the Board.


3.23           “Option” means a right granted under this Plan to purchase Common
Stock.


3.24           “Optionee” means an Employee or Non-Employee Director or former
Employee or Non-Employee Director to whom an Option is granted under the Plan.


3.25           “Retirement” means:


3

--------------------------------------------------------------------------------


(a)  A termination of employment which constitutes a “retirement” at the “normal
retirement age” or later under the Abington Bank 401(k) Plan or such other
qualified pension benefit plan maintained by the Corporation or a Subsidiary
Company as may be designated by the Board or the Committee, or, if no such plan
is applicable, which would constitute “retirement” under the Abington Bank
401(k) Plan, if such individual were a participant in that plan, provided,
however, that the provisions of this subsection (a) will not apply as long as an
Optionee continues to serve as a Non-Employee Director, including service as an
Advisory Director.


(b)  With respect to Non-Employee Directors, retirement means retirement from
service on the Board of Directors of the Corporation or a Subsidiary Company or
any successors thereto (including service as an Advisory Director to the
Corporation or any Subsidiary Company) after reaching normal retirement age as
established by the Company.


3.26           “Stock Option Agreement” means the written agreement setting
forth the number of shares subject to the Option, the exercise price thereof,
designating the Option as an Incentive Stock Option or a Non-Qualified Option
and such other terms of the Option as the Committee shall deem appropriate.


3.27           “Subsidiary Companies” means those subsidiaries of the
Corporation, including the Bank, which meet the definition of “subsidiary
corporations” set forth in Section 424(f) of the Code, at the time of granting
of the Option in question.


ARTICLE IV
ADMINISTRATION OF THE PLAN


4.01           Duties of the Committee.  The Plan shall be administered and
interpreted by the Committee, as appointed from time to time by the Board
pursuant to Section 4.02.  The Committee shall have the authority to adopt,
amend and rescind such rules, regulations and procedures as, in its opinion, may
be advisable in the administration of the Plan, including, without limitation,
rules, regulations and procedures which (i) address matters regarding the
satisfaction of an Optionee’s tax withholding obligation pursuant to Section
12.02 hereof, (ii) to the extent permissible by applicable law and regulation,
include arrangements to facilitate the Optionee’s ability to borrow funds for
payment of the exercise or purchase price of an Option, if applicable, from
securities brokers and dealers, and (iii) subject to any legal or regulatory
restrictions or limitations,  include arrangements which provide for the payment
of some or all of such exercise or purchase price by delivery of previously
owned shares of Common Stock or other property and/or by withholding some of the
shares of Common Stock which are being acquired.  The interpretation and
construction by the Committee of any provisions of the Plan, any rule,
regulation or procedure adopted by it pursuant thereto or of any Option shall be
final and binding in the absence of action by the Board.


4.02           Appointment and Operation of the Committee.  The members of the
Committee shall be appointed by, and will serve at the pleasure of, the
Board.  The Board from time to time may remove members from, or add members to,
the Committee, provided the Committee shall continue to consist of two or more
members of the Board, each of whom shall be a Non-Employee Director, as defined
in Rule 16b-3(b)(3)(i) of the Exchange Act or any successor thereto.  In
addition, each member of the Committee shall be an (i) “outside director” within
the meaning of Section 162(m) of the Code and regulations thereunder at such
times as is required under such regulations and (ii) an “independent director”
as such term is defined in Rule 4200(a)(15) of the Marketplace Rules of the
Nasdaq Stock Market.  The Committee shall act by vote or written consent of a
majority of its members.  Subject to the express provisions and limitations of
the Plan, the Committee may adopt such rules, regulations and procedures as it
deems appropriate for the conduct of its affairs.  It may appoint one of its
members to be chairman and any person, whether or not a member, to be its
secretary or agent.  The Committee shall report its actions and decisions to the
Board at appropriate times but in no event less than one time per calendar year.


4

--------------------------------------------------------------------------------


4.03           Revocation for Misconduct.  The Board or the Committee may by
resolution immediately revoke, rescind and terminate any Option, or portion
thereof, to the extent not yet vested, previously granted or awarded under this
Plan to an Employee who is discharged from the employ of the Corporation or a
Subsidiary Company for cause, which, for purposes hereof, shall mean termination
because of the Employee’s personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule, or regulation (other
than traffic violations or similar offenses) or final cease-and-desist
order.  Options granted to a Non-Employee Director who is removed for cause
pursuant to the Corporation’s Articles of Incorporation or Bylaws or the Bank’s
Articles of Incorporation and Bylaws or the constituent documents of such other
Subsidiary Company on whose board he serves shall terminate as of the effective
date of such removal.


4.04           Limitation on Liability.  Neither the members of the Board nor
any member of the Committee shall be liable for any action or determination made
in good faith with respect to the Plan, any rule, regulation or procedure
adopted by it pursuant thereto or any Options granted under it.  If a member of
the Board or the Committee is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of anything done or not
done by him in such capacity under or with respect to the Plan, the Corporation
shall, subject to the requirements of applicable laws and regulations, indemnify
such member against all liabilities and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him in connection with such action, suit or proceeding if he acted in good
faith and in a manner he reasonably believed to be in the best interests of the
Corporation and its Subsidiary Companies and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful.


4.05           Compliance with Law and Regulations.  All Options granted
hereunder shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required.  The Corporation shall not be required to issue or deliver any
certificates for shares of Common Stock prior to the completion of any
registration or qualification of or obtaining of consents or approvals with
respect to such shares under any federal or state law or any rule or regulation
of any government body, which the Corporation shall, in its sole discretion,
determine to be necessary or advisable.  Moreover, no Option may be exercised if
such exercise would be contrary to applicable laws and regulations.


5

--------------------------------------------------------------------------------


4.06           Restrictions on Transfer.  The Corporation may place a legend
upon any certificate representing shares acquired pursuant to an Option granted
hereunder noting that the transfer of such shares may be restricted by
applicable laws and regulations.


4.07           No Deferral of Compensation Under Section 409A of the Code.  All
Options granted under the Plan are designed to not constitute a deferral of
compensation for purposes of Section 409A of the Code.  Notwithstanding any
other provision in this Plan to the contrary, all of the terms and conditions of
any Options granted under this Plan shall be designed to satisfy the exemption
for stock options set forth in the regulations issued under Section 409A of the
Code.  Both this Plan and the terms of all Options granted hereunder shall be
interpreted in a manner that requires compliance with all of the requirements of
the exemption for stock options set forth in the regulations issued under
Section 409A of the Code.  No Optionee shall be permitted to defer the
recognition of income beyond the exercise date of a Non-Qualified Option or
beyond the date that the Common Stock received upon the exercise of an Incentive
Stock Option is sold.


ARTICLE V
ELIGIBILITY


Options may be granted to such Employees or Non-Employee Directors of the
Corporation and its Subsidiary Companies as may be designated from time to time
by the Board or the Committee.  Options may not be granted to individuals who
are not Employees or Non-Employee Directors of either the Corporation or its
Subsidiary Companies.  Non-Employee Directors shall be eligible to receive only
Non-Qualified Options.


ARTICLE VI
COMMON STOCK COVERED BY THE PLAN


6.01           Option Shares.  The aggregate number of shares of Common Stock
which may be issued pursuant to this Plan, subject to adjustment as provided in
Article IX, shall be 714,150.  None of such shares shall be the subject of more
than one Option at any time, but if an Option as to any shares is surrendered
before exercise, or expires or terminates for any reason without having been
exercised in full, or for any other reason ceases to be exercisable, the number
of shares covered thereby shall again become available for grant under the Plan
as if no Options had been previously granted with respect to such
shares.  During the time this Plan remains in effect, the aggregate grants of
Options to each Employee and each Non-Employee Director shall not exceed 25% and
5% of the shares of Common Stock initially available under the Plan,
respectively.  Options granted to Non-Employee  Directors in the aggregate may
not exceed 30% of the number of shares initially available under this Plan.


6.02           Source of Shares.  The shares of Common Stock issued under the
Plan may be authorized but unissued shares, treasury shares or shares purchased
by the Corporation on the open market or from private sources for use under the
Plan.


6

--------------------------------------------------------------------------------


ARTICLE VII
DETERMINATION OF
OPTIONS, NUMBER OF SHARES, ETC.


The Board or the Committee shall, in its discretion, determine from time to time
which Employees or Non-Employee Directors will be granted Options under the
Plan, the number of shares of Common Stock subject to each Option, and whether
each Option will be an Incentive Stock Option or a Non-Qualified Stock
Option.  In making all such determinations there shall be taken into account the
duties, responsibilities and performance of each respective Employee and
Non-Employee Director, his or her present and potential contributions to the
growth and success of the Corporation, his or her salary or other compensation
and such other factors as the Board or the Committee shall deem relevant to
accomplishing the purposes of the Plan.  The Board or the Committee may but
shall not be required to request the written recommendation of the Chief
Executive Officer of the Corporation other than with respect to Options to be
granted to him or her.


ARTICLE VIII
OPTIONS


Each Option granted hereunder shall be on the following terms and conditions:


8.01           Stock Option Agreement.  The proper Officers on behalf of the
Corporation and each Optionee shall execute a Stock Option Agreement which shall
set forth the total number of shares of Common Stock to which it pertains, the
exercise price, whether it is a Non-Qualified Option or an Incentive Stock
Option, and such other terms, conditions, restrictions and privileges as the
Board or the Committee in each instance shall deem appropriate, provided they
are not inconsistent with the terms, conditions and provisions of this
Plan.  Each Optionee shall receive a copy of his executed Stock Option
Agreement.  Any Option granted with the intention that it will be an Incentive
Stock Option but which fails to satisfy a requirement for Incentive Stock
Options shall continue to be valid and shall be treated as a Non-Qualified
Option.


8.02           Option Exercise Price.


(a)           Incentive Stock Options.  The per share price at which the subject
Common Stock may be purchased upon exercise of an Incentive Stock Option shall
be no less than one hundred percent (100%) of the Fair Market Value of a share
of Common Stock at the time such Incentive Stock Option is granted, except as
provided in Section 8.09(b).


(b)           Non-Qualified Options.  The per share price at which the subject
Common Stock may be purchased upon exercise of a Non-Qualified Option shall be
no less than one hundred percent (100%) of the Fair Market Value of a share of
Common Stock at the time such Non-Qualified Option is granted.


7

--------------------------------------------------------------------------------


8.03        Vesting and Exercise of Options.


(a)           General Rules.  Incentive Stock Options and Non-Qualified Options
shall become vested and exercisable at a rate no more rapid than 20% per year,
commencing one year from the date of grant as shall be determined by the
Committee and the right to exercise shall be cumulative.  Notwithstanding the
foregoing, except as provided in Section 8.03(b) hereof, no vesting shall occur
on or after an Employee’s employment and/or service as a Non-Employee Director
(which, for purposes hereof, shall include service as an Advisory Director) with
the Corporation or any of the Subsidiary Companies is terminated.  In
determining the number of shares of Common Stock with respect to which Options
are vested and/or exercisable, fractional shares will be rounded down to the
nearest whole number, provided that such fractional shares shall be aggregated
and deemed vested on the final date of vesting.


(b)           Accelerated Vesting.  Unless the Board or the Committee shall
specifically state otherwise at the time an Option is granted, all Options
granted under this Plan shall become vested and exercisable in full on the date
an Optionee terminates his employment with the Corporation or a Subsidiary
Company or service as a Non-Employee Director (including for purposes hereof
service as an Advisory Director) because of his death or Disability (provided,
however, no such accelerated vesting shall occur if an Optionee remains employed
by or continues to serve as a Director (including for purposes hereof service as
an Advisory Director) of at least one member of the Employer
Group).  Furthermore, notwithstanding the general rule contained in Section
8.03(a), all Options granted under this Plan shall become vested and exercisable
in full as of the effective date of a Change in Control.


8.04        Duration of Options.


(a)           General Rule.  Except as provided in Sections 8.04(b) and 8.09,
each Option or portion thereof granted to Employees and Non-Employee Directors
shall be exercisable at any time on or after it vests and becomes exercisable
until the earlier of (i) ten (10) years after its date of grant or (ii) six (6)
months after the date on which the Optionee ceases to be employed (or in the
service of the Board of Directors) by the Corporation and all Subsidiary
Companies, unless the Board of Directors or the Committee in its discretion
decides at the time of grant to extend such period of exercise to a period not
exceeding three (3) years.  In the event an Incentive Stock Option is not
exercised within 90 days of the effective date of termination of Optionee’s
status as an Employee, the tax treatment accorded Incentive Stock Options by the
Code may not be available.  In addition, the accelerated vesting of Incentive
Stock Options provided by Section 8.03(b) may result in all or a portion of such
Incentive Stock Options no longer qualifying as Incentive Stock
Options.  Notwithstanding anything herein to the contrary, all executive
officers and directors of the Corporation must either exercise or forfeit any
Options granted hereunder in the event that the Bank becomes critically
undercapitalized (as defined in 12 C.F.R. § 325.103 or any successor thereto),
is subject to FDIC enforcement action or receives a capital directive from the
FDIC under 12 C.F.R. Part 325.


(b)           Exception for Termination Due to Disability, Retirement, Change in
Control or Death.  Unless the Board or the Committee shall specifically state
otherwise at the time an Option is granted: (i) if an Employee terminates his
employment with the Corporation or a Subsidiary Company as a result of
Disability or Retirement without having fully exercised his Options, the
Employee shall have the right, during the three (3) year period following his
termination due to Disability or Retirement, to exercise such Options, and (ii)
if a Non-Employee Director terminates his service as a director (including
service as an Advisory Director) with the Corporation or a Subsidiary Company as
a result of Disability or Retirement without having fully exercised his Options,
the Non-Employee Director shall have the right, during the three (3) year period
following his termination due to Disability or Retirement, to exercise such
Options.


8

--------------------------------------------------------------------------------


Subject to the provisions of Article IX hereof, unless the Board or the
Committee shall specifically state otherwise at the time an Option is granted,
if an Employee or Non-Employee Director terminates his employment or service
with the Corporation or a Subsidiary Company following a Change in Control of
the Corporation without having fully exercised his Options, the Optionee shall
have the right to exercise such Options during the remainder of the original ten
(10) year term (or five (5) year term for Options subject to Section 8.09(b)
hereof) of the Option from the date of grant.


If an Optionee dies while in the employ or service of the Corporation or a
Subsidiary Company or terminates employment or service with the Corporation or a
Subsidiary Company as a result of Disability or Retirement and dies without
having fully exercised his Options, the executors, administrators, legatees or
distributees of his estate shall have the right, during the one (1) year period
following his death, to exercise such Options.


In no event, however, shall any Option be exercisable more than ten (10) years
(five (5) years for Options subject to Section 8.09(b) hereof) from the date it
was granted.


8.05           Nonassignability.  Options shall not be transferable by an
Optionee except by will or the laws of descent or distribution, and during an
Optionee’s lifetime shall be exercisable only by such Optionee or the Optionee’s
guardian or legal representative.  Notwithstanding the foregoing, or any other
provision of this Plan, an Optionee who holds Non-Qualified Options may transfer
such Options to his immediate family or to a duly established trust for the
benefit of one or more of these individuals.   For purposes hereof, “immediate
family” includes but is not necessarily limited to, the Participant’s spouse,
children (including step children), parents, grandchildren and great
grandchildren.  Options so transferred may thereafter be transferred only to the
Optionee who originally received the grant or to an individual or trust to whom
the Optionee could have initially transferred the Option pursuant to this
Section 8.05.  Options which are transferred pursuant to this Section 8.05 shall
be exercisable by the transferee according to the same terms and conditions as
applied to the Optionee.


8.06           Manner of Exercise.  Options may be exercised in part or in whole
and at one time or from time to time.  The procedures for exercise shall be set
forth in the written Stock Option Agreement provided for in Section 8.01 above.


8.07           Payment for Shares.  Payment in full of the purchase price for
shares of Common Stock purchased pursuant to the exercise of any Option shall be
made to the Corporation upon exercise of the Option.  All shares sold under the
Plan shall be fully paid and nonassessable.  Payment for shares may be made by
the Optionee (i) in cash or by check, (ii) by delivery of a properly executed
exercise notice, together with irrevocable instructions to a broker to sell the
shares and then to properly deliver to the Corporation the amount of sale
proceeds to pay the exercise price, all in accordance with applicable laws and
regulations, or (iii) at the discretion of the Board or the Committee, by
delivering shares of Common Stock (including shares acquired pursuant to the
previous exercise of an Option) equal in fair market value to the purchase price
of the shares to be acquired pursuant to the Option, by withholding some of the
shares of Common Stock which are being purchased upon exercise of an Option, or
any combination of the foregoing.  With respect to subclause (iii) hereof, the
shares of Common Stock delivered to pay the purchase price must have either been
(x) purchased in open market transactions or (y) issued by the Corporation
pursuant to a plan thereof more than six months prior to the exercise date of
the Option.


9

--------------------------------------------------------------------------------


8.08           Voting and Dividend Rights.  No Optionee shall have any voting or
dividend rights or other rights of a shareholder in respect of any shares of
Common Stock covered by an Option prior to the time that his name is recorded on
the Corporation’s shareholder ledger as the holder of record of such shares
acquired pursuant to an exercise of an Option.


8.09           Additional Terms Applicable to Incentive Stock Options.  All
Options issued under the Plan which are designated as Incentive Stock Options
will be subject, in addition to the terms detailed in Sections 8.01 to 8.08
above, to those contained in this Section 8.09.


(a)           Amount Limitation.  Notwithstanding any contrary provisions
contained elsewhere in this Plan and as long as required by Section 422 of the
Code, the aggregate Fair Market Value, determined as of the time an Incentive
Stock Option is granted, of the Common Stock with respect to which Incentive
Stock Options are exercisable for the first time by the Optionee during any
calendar year, under this Plan and stock options that satisfy the requirements
of Section 422 of the Code under any other stock option plans maintained by the
Corporation (or any parent or Subsidiary Company), shall not exceed $100,000.


(b)           Limitation on Ten Percent Shareholders.  The price at which shares
of Common Stock may be purchased upon exercise of an Incentive Stock Option
granted to an individual who, at the time such Incentive Stock Option is
granted, owns, directly or indirectly, more than ten percent (10%) of the total
combined voting power of all classes of stock issued to shareholders of the
Corporation or any Subsidiary Company, shall be no less than one hundred and ten
percent (110%) of the Fair Market Value of a share of the Common Stock of the
Corporation at the time of grant, and such Incentive Stock Option shall by its
terms not be exercisable after the earlier of the date determined under Section
8.04 or the expiration of five (5) years from the date such Incentive Stock
Option is granted.


(c)           Notice of Disposition; Withholding; Escrow.  An Optionee shall
immediately notify the Corporation in writing of any sale, transfer, assignment
or other disposition (or action constituting a disqualifying disposition within
the meaning of Section 421 of the Code) of any shares of Common Stock acquired
through exercise of an Incentive Stock Option, within two (2) years after the
grant of such Incentive Stock Option or within one (1) year after the
acquisition of such shares, setting forth the date and manner of disposition,
the number of shares disposed of and the price at which such shares were
disposed of.  The Corporation shall be entitled to withhold from any
compensation or other payments then or thereafter due to the Optionee such
amounts as may be necessary to satisfy any minimum withholding requirements of
federal or state law or regulation and, further, to collect from the Optionee
any additional amounts which may be required for such purpose.  The Committee
may, in its discretion, require shares of Common Stock acquired by an Optionee
upon exercise of an Incentive Stock Option to be held in an escrow arrangement
for the purpose of enabling compliance with the provisions of this Section
8.09(c).


10

--------------------------------------------------------------------------------


                                            ARTICLE IX
                                                                                       
ADJUSTMENTS FOR CAPITAL CHANGES


9.01           General Adjustments. The aggregate number of shares of Common
Stock available for issuance under this Plan, the number of shares to which any
Option relates, the maximum number of shares that can be covered by Options to
each Employee, each Non-Employee Director and Non-Employee Directors as a group
and the exercise price per share of Common Stock under any Option shall be
proportionately adjusted for any increase or decrease in the total number of
outstanding shares of Common Stock issued subsequent to the Effective Date of
this Plan resulting from a split, subdivision or consolidation of shares or any
other capital adjustment, the payment of a stock dividend, or other increase or
decrease in such shares effected without receipt or payment of consideration by
the Corporation.


9.02           Adjustments for Mergers and Other Corporate Transactions.  If,
upon a merger, consolidation, reorganization, liquidation, recapitalization or
the like of the Corporation, the shares of the Corporation’s Common Stock shall
be exchanged for other securities of the Corporation or of another corporation,
each Option shall be converted, subject to the conditions herein stated, into
the right to purchase or acquire such number of shares of Common Stock or amount
of other securities of the Corporation or such other corporation as were
exchangeable for the number of shares of Common Stock of the Corporation which
such Optionee would have been entitled to purchase or acquire except for such
action, and appropriate adjustments shall be made to the per share exercise
price of outstanding Options, provided that in each case the number of shares or
other securities subject to the substituted or assumed stock options and the
exercise price thereof shall be determined in a manner that satisfies the
requirements of Treasury Regulation §1.424-1 and the regulations issued under
Section 409A of the Code so that the substituted or assumed option is not deemed
to be a modification of the outstanding Options.  Notwithstanding any provision
to the contrary herein, the term of any Option granted hereunder and the
property which the Optionee shall receive upon the exercise or termination
thereof shall be subject to and be governed by the provisions regarding the
treatment of any such Options set forth in a definitive agreement with respect
to any of the aforementioned transactions entered into by the Corporation to the
extent any such Option remains outstanding and unexercised upon consummation of
the transactions contemplated by such definitive agreement.


ARTICLE X
AMENDMENT AND TERMINATION OF THE PLAN


The Board may, by resolution, at any time terminate or amend the Plan with
respect to any shares of Common Stock as to which Options have not been granted,
subject to regulations of the FDIC and any required shareholder approval or any
shareholder approval which the Board may deem to be advisable for any reason,
such as for the purpose of obtaining or retaining any statutory or regulatory
benefits under tax, securities or other laws or satisfying any applicable stock
exchange listing requirements.  The Board may not, without the consent of the
holder of an Option, alter or impair any Option previously granted or awarded
under this Plan except as provided by Article IX hereof or except as
specifically authorized herein.


11

--------------------------------------------------------------------------------


Notwithstanding anything to the contrary herein, in no event shall the Board of
Directors without shareholder approval amend the Plan or shall the Board of
Directors or the Committee amend an Option in any manner that effectively allows
the repricing of any Option previously granted under the Plan either through a
reduction in the Exercise Price or through the cancellation and regrant of a new
Option in exchange for the cancelled Option (except as permitted pursuant to
Article IX in connection with a change in the Corporation’s capitalization).


ARTICLE XI
EMPLOYMENT RIGHTS


Neither the Plan nor the grant of any Options hereunder nor any action taken by
the Committee or the Board in connection with the Plan shall create any right on
the part of any Employee or Non-Employee Director of the Corporation or a
Subsidiary Company to continue in such capacity.


ARTICLE XII
WITHHOLDING


12.01        Tax Withholding.  The Corporation may withhold from any cash
payment made under this Plan sufficient amounts to cover any applicable minimum
withholding and employment taxes, and if the amount of such cash payment is
insufficient, the Corporation may require the Optionee to pay to the Corporation
the amount required to be withheld as a condition to delivering the shares
acquired pursuant to an Option.  The Corporation also may withhold or collect
amounts with respect to a disqualifying disposition of shares of Common Stock
acquired pursuant to exercise of an Incentive Stock Option, as provided in
Section 8.09(c).


12.02        Methods of Tax Withholding.  The Board or the Committee is
authorized to adopt rules, regulations or procedures which provide for the
satisfaction of an Optionee’s tax withholding obligation by the retention of
shares of Common Stock to which the Employee would otherwise be entitled
pursuant to an Option and/or by the Optionee’s delivery of previously owned
shares of Common Stock or other property.


ARTICLE XIII
EFFECTIVE DATE OF THE PLAN; TERM


13.01        Effective Date of the Plan.  This Plan shall become effective on
the Effective Date, and Options may be granted hereunder no earlier than the
date this Plan is approved by shareholders and no later than the termination of
the Plan, provided this Plan is approved by shareholders of the Corporation
pursuant to Article XIV hereof.  The amendment and restatement of this Plan was
adopted effective as of November 28, 2007.


12

--------------------------------------------------------------------------------


13.02        Term of Plan.  Unless sooner terminated, this Plan shall remain in
effect for a period of ten (10) years ending on the tenth anniversary of the
Effective Date.  Termination of the Plan shall not affect any Options previously
granted and such Options shall remain valid and in effect until they have been
fully exercised or earned, are surrendered or by their terms or the terms hereof
expire or are forfeited.


ARTICLE XIV
SHAREHOLDER APPROVAL


The shareholders of the Corporation approved this Plan as originally adopted at
a meeting of shareholders of the Corporation held within twelve (12) months
following the Effective Date in order to meet the requirements of (i) Section
422 of the Code and regulations thereunder, (ii) Section 162(m) of the Code and
regulations thereunder, and (iii) the Nasdaq Stock Market for continued
quotation of the Common Stock on the Nasdaq Global Select Market.  This Plan as
originally adopted was also approved by a majority of the total votes eligible
to be cast by shareholders other than the MHC.


ARTICLE XV
MISCELLANEOUS


15.01       Governing Law.  To the extent not governed by federal law, this Plan
shall be construed under the laws of the Commonwealth of Pennsylvania.


13

--------------------------------------------------------------------------------

